Citation Nr: 0309933	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  95-37 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right arm disability resulting from treatment at a 
VA facility.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional left leg disability resulting from treatment at a 
VA facility.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of rib removal resulting from treatment at a VA 
facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel
INTRODUCTION

The veteran had active service from October 1965 to February 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO).  

Initially included as part of the current appeal was the 
issue of entitlement to service connection for PTSD, which 
was the subject of a Board decision in October 2002; 
therefore, that issue is no longer on appeal.


REMAND

As to the instant issues on appeal, in October 2002, 
additional development was undertaken by the Board pursuant 
to authority granted by 38 C.F.R. § 19.9 (a)(2) (2002); as 
part of the development, additional evidence was received.  
However, in light of the recent case, Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), where 38 C.F.R. 
§ 19.9(a)(2) was invalidated, a remand is required for the 
agency of original jurisdiction, in this case the RO, for 
initial consideration of the additional evidence received.  
Further, in this case, other development is required.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The new law and regulations were 
provided to the veteran by letter in October 2001.  
Therefore, on Remand, the RO must continue to assure that the 
provisions of this new Act are complied with, including the 
notification requirements set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date.  
Here, the veteran's requests for benefits under § 1151 were 
filed and received in June 1999 and August 1999; thus, this 
claim must be decided under the current, post-October 1, 
1997, version of 38 U.S.C.A. § 1151.

The current provisions of 38 U.S.C.A. § 1151 (West 2002) 
provide, in pertinent part, that:

  (a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and - (1) the 
disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

The veteran has filed a claim for benefits pursuant to 
38 U.S.C.A. § 1151 for additional right arm disability 
resulting from treatment at a VA facility.  The veteran has 
claimed that this additional disability is due to treatment 
at the VA Medical Center in Little Rock, Arkansas emergency 
room in 1995 or 1996 when a band or tourniquet was left on 
his right arm following IV treatment in that arm.  VA Medical 
Center treatment records from that facility from 1995 and 
1996 are not of record.  Further, recent treatment records 
show the veteran has various complaints related to the right 
arm.  Therefore, treatment records from the Little Rock, 
Arkansas VA Medical Center from 1995 and 1996 and 
subsequently should be obtained to ascertain whether the 
veteran underwent IV treatment and whether a band or 
tourniquet was used on the right arm and thereafter a VA 
examination should be provided to describe any current right 
arm disability and whether any such disability is related to 
the right arm treatment in 1995 or 1996 at a VA Medical 
Center and finally, whether there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in said 
treatment.

Similarly, the veteran has contended that he has sustained 
additional left leg disability, namely blood clots in the 
lower left leg, due to surgery of the right knee performed at 
the VA Medical Center in Little Rock Arkansas in May 1989 or 
June 1989 and treatment for the right leg with operation and 
a cast in 1990.  VA treatment records of record note that the 
veteran underwent right knee surgery in 1989 and his right 
ankle was fused and in a cast in 1991.  Therefore, any 
treatment records from the 1989 right knee surgery and right 
ankle treatment in 1991 should be obtained, as well as all 
subsequent treatment records regarding any current disability 
of the left leg.  Thereafter, a VA examination should be 
provided to describe any current left leg disability and 
whether any such disability is related to the VA treatment 
1989 or 1991 at a VA Medical Center and finally, whether 
there was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in said treatment.

Finally, the veteran is requesting compensation under 
38 U.S.C.A. § 1151 for residuals of rib removal resulting 
from treatment at a VA facility.  The record shows that in 
July 1986, the veteran underwent a right rib resection of the 
posterolateral aspects of the right eight and ninth ribs due 
to complaints of right flank pain and a hot spot noted on the 
right posterior ninth rib in a bone scan following right 
nephrectomy for renal cell carcinoma.  As such, it is unclear 
what the veteran is contending as to an 1151 claim.  The 
veteran should be contacted regarding his claim as to a rib 
resection.  He should specify what he claims as additional 
disability, and what negligence or carelessness was involved.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should contact the veteran 
regarding his claim under 38 U.S.C.A. § 
1151 for residuals of removal of two ribs 
of the right side, and ask him to be more 
specific regarding his contentions.  
Following any response from the veteran, 
the claim should be readjudicated and any 
additional development needed undertaken, 
including providing a VA examination or 
medical opinion, if needed.

3.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in North Little Rock, Arkansas for 
any treatment related to the right arm 
and treatment for blood clots of the left 
leg during the period of 1986 to the 
present, and specifically emergency room 
reports in 1995 and 1996.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate 
examination to ascertain the nature and 
etiology of any right arm disability and 
left leg disability.  Send the claims 
folder to the examiner for review.

The examination must encompass a detailed 
review of the veteran's relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner.
After reviewing the record and examining 
the veteran, the examiner should respond 
to the following:

RIGHT ARM:
I.  Is there a current right arm 
disability?

If the answer to the above is yes:
II.  Is the current right arm disability 
at least as likely as not related to VA 
emergency room treatment for the right 
arm in 1995 or 1996 at a VA medical 
center, including IV treatment and a band 
or tourniquet on the right arm?

If the answer to the above is yes:
III.  Is it as least as likely as not 
that there was any carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in the treatment 
provided or is there disability as a 
result of an event that was not 
reasonably foreseeable?

The reasons and bases for any conclusion 
reached should be discussed.  The 
underlined standard of proof should be 
used by the examiner.

LEFT LEG:
I.  Is there a current left leg 
disability?

If the answer to the above is yes:
II.  Is the current left leg disability 
at least as likely as not related to VA 
treatment for the right knee in 1989 or 
right ankle in 1991 at a VA medical 
center, including blood clots?

If the answer to the above is yes:
III.  Is it as least as likely as not 
that there was any carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in the treatment 
provided or is there a disability as a 
result of an event that was not 
reasonably foreseeable?

The reasons and bases for any conclusion 
reached should be discussed.  The 
underlined standard of proof should be 
used by the examiner.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC). 

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	
                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




